Ford, Judge:
The cases listed in schedule “A” annexed hereto and made a part hereof have been submitted for decision upon a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, as to merchandise covered by the protests enumerated in the annexed Schedule which is incorporated herein:
*4141. That the merchandise represented by the items marked “A” and initialed NMG by Norman M. Guillow on the invoices accompanying the entries covered by the protests enumerated in the attached Schedule, assessed with duty at 11.5% ad valorem under Item 685.32 or 685.40 of the Tariff Schedules of the United States and claimed to be properly dutiable at only 10% ad valorem under Item 678.50 of said Schedules, consists of tape players and parts thereof, which:
(a) are mechanical devices, which utilize, apply, or, modify energy;
(b) are not radiotelegraphic and radiotelephonic transmission or reception apparatus, radiobroadcasting or television transmission or reception apparatus, television cameras, record players, phonographs, tape recorders, dictation recording or transcribing machines, record changers, tone arms, and combinations thereof; and
(c) are not specially provided for in said Schedules.
2. That these protests may be deemed submitted on this stipulation and the record thus made.
Accepting the stipulation, we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist consists of tape players and parts thereof. Therefore, the claim in the protest that said merchandise is properly dutiable at the rate of 10 per centum ad valorem, under the provisions of item 678.50, Tariff Schedules of the United States, as machines not specially provided for, and parts thereof, is sustained.
Judgment will be entered accordingly.